     Case 1:18-cv-01704-NONE-EPG Document 51 Filed 04/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TODD FISHER, individually and on behalf                  Case No. 1:18-cv-1704-NONE-EPG
      of all others similarly situated,
12                                                             ORDER GRANTING STIPULATION FOR
                            Plaintiff,                         EXTENSION OF TIME TO FILE
13                                                             OBJECTIONS TO FINDINGS AND
               v.                                              RECOMMENDATIONS
14
      OSMOSE UTILITIES SERVICES, INC.,
15
                            Defendant.                         (ECF No. 50)
16

17

18           Before the Court is the parties’ stipulation to extend the time to file objections to the

19   Court’s findings and recommendations. (ECF No. 50.)

20           On April 5, 2021, the Court entered findings and recommendations recommending that

21   Plaintiff Todd Fisher’s motion for preliminary approval of a class action settlement be denied.
     (ECF No. 49.) The parties were provided an opportunity to file objections within fourteen days.
22
     (Id.) The parties’ stipulation, filed on April 9, 2021, requests an extension of the objection
23
     deadline to May 14, 20211 due to counsel’s respective workloads. (Id.)
24
             The Court finds good cause to grant the requested extension of time.
25
     ///
26
27            1
                The stipulation is somewhat unclear and identifies the proposed extended deadline as May 14, 2021, and
     May 6, 2021, in different paragraphs. Out of caution, the Court construes the stipulation as requesting the later
28   deadline.
                                                               1
     Case 1:18-cv-01704-NONE-EPG Document 51 Filed 04/12/21 Page 2 of 2


 1          Accordingly, IT IS ORDERED that the parties’ stipulation for an extension of time (ECF

 2   No. 50) is GRANTED. The deadline for the parties file objections to the Court’s findings and

 3   recommendations entered on April 5, 2021 (ECF No. 49) is extended to May 14, 2021.

 4
     IT IS SO ORDERED.
 5

 6      Dated:    April 12, 2021                             /s/
                                                     UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
